JS 44C/SDNY Case 1:20-cv-10836-JPC daAlWOGERSHEES 12/22/20 Page 1 of 2

REV.

10/01/2020 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating ihe civil docket sheet.

PLAINTIFFS DEFENDANTS

SEKETHA WONZER and KEVIN DOZIER

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Joseph Tacopina
Tacopina Seigel & DeOreo
275 Madison Avenue, Fl 35
New York, New York 10016
CAUSE OF ACTION (CITE THE US. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY}

Civil Rico Violation of 18 U.S.C. §1962(d) and 18 U.S.C. §1962(c)
Assault, Battery, False Imprisonment and Intentional Infliction of Emotional Stress

ATTORNEYS (IF KNOWN)

212.227.8877

DANIEL HERNANDEZ a/k/a Tekashi 6ix9ine

Judge Previously Assigned

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No X]Yes(]

If yes, was this case Vol. [_] Invel. [_] Dismissed. No 7] Yes [] If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No Yes C]
{PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL. NJURY FORFEITURE/PENALTY BANKRUPTCY
[ ] 110 INSURANCE [] 310 AIRPLANE PHARMACEUTICAL PERSONAL | | 425 DRUG RELATED []422 APPEAL
[ ] 120 MARINE [] 315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY 28 USC 158
[ ] 130 MILLER AGT LIABILITY [] 365 PERSONAL INJURY ee ace [1423 WITHDRAWAL
[ ] 140 NEGOTIABLE [] 320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) ggg OTHER 28 USC 157
INSTRUMENT SLANDER [] 388 ASBESTOS PERSONAL
1 1150 REGOVERY OF (] 330 FEDERAL : INJURY PRODUCT
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS
ENFORCEMENT LIABILITY
OF JUDGMENT [] 340 MARINE PERSONAL PROPERTY []820 COPYRIGHTS = [] 880 DEFEND TRADE SECRETS ACT
[1154 MEDICARE ACT ——[] 345 MARINE PRODUCT [] 830 PATENT
[ 1182 RECOVERY OF LIABILITY [] 370 OTHER FRAUD
DEFAULTED [] 350 MOTOR VEHICLE | ] 374 TRUTH IN LENDING [] 885 PATENT-ABBREVIATED NEW DRUG APPLICATION
STUDENT LOANS = [] 355 MOTOR VEHICLE [] 640 TRADEMARK
(EXCL VETERANS} PRODUCT LIABILITY SOCIAL SECURITY.
[ 1153 RECOVERY OF [] 360 OTHER PERSONAL [ ]380 OTHER PERSONAL
OVERPAYMENT INJURY LABOR [] 864 HIA (13957
OF VETERAN'S [] 362 PERSONAL INJURY - PROPERTY DAMAGE [] 842 BLACK LUNG (923}
BENEFITS MED MALPRACTICE = [] 385 PROPERTY DAMAGE ~—[] 710 FAIR LABOR (] 863 DIWG/D WwW (405(g)}
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [] 864 SSID TITLE XVI
SUITS [1720 LABCR/MGMT [] 845 RSI (405(g))
[ 1190 OTHER PRISONER PETITIONS RELATIONS
CONTRACT [] 463 ALIEN DETAINEE [] 740 RAILWAY LABOR ACT
{ 1195 CONTRACT [] 510 MOTIONS TO FEDERAL TAX SUITS
PRODUCT AGTIONS UNDER STATUTES VACATE SENTENCE [LEAVE ACT (FMLA)
LIABILITY 28 USC 2265 [] 870 TAXES (U.S. Plaintiff or
[] 196 FRANCHISE CIVIL RIGHTS [] 530 HABEAS CORPUS [] 790 OTHER LABOR Defendant)
7 (1535 DEATH PENALTY LITIGATION [] 871 IRS-THIRD PARTY
540 MA [] 781 EMPL RET ING 26 USC 7409
(1440 °(NonPrsore) SECURITY ACT (ERISA)
REAL PROPERTY
(] 441 VOTING IMMIGRATION
{1210 LAND [] 442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [] 443 HOUSING/ [] 462 NATURALIZATION
[ ]220 FORECLOSURE ACCOMMODATIONS — [] 850 GIVIL RIGHTS APPLICATION
{ ]230 RENT LEASE & [] 445 AMERICANS WITH [] 855 PRISON CONDITION {] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [] 560 CIVIL DETAINEE ACTIONS
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 2245 TORT PRODUCT [] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ $290 ALL OTHER {}448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

OTHER STATUTES

[] 375 FALSE CLAIMS

(1376 QUITAM

[]400 STATE
REAPPORTIONMENT

[1410 ANTITRUST

[1430 BANKS & BANKING

[]450 COMMERCE

[]460 DEPORTATION

fy@t70 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT

[] 480 CONSUMER CREDIT

[] 485 TELEPHONE CONSUMER
PROTECTION ACT

[ 1490 GABLE/SATELLITE TV
[] 850 SECURITIES
COMMODITIES!
EXCHANGE
[] 890 OTHER STATUTORY
ACTIONS
[] 891 AGRICULTURAL ACTS
[] 893 ENVIRONMENTAL
MATTERS
[] 895 FREEDOM OF
INFORMATION ACT
| 896 ARBITRATION
899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL GF AGENCY DECISION

[] 950 CONSTITUTIONAL ITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

 

CHECK IF THIS 5/83 ACLASS ACTION

 

 

 

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137

UNDER F.R.C.P IF SO, STATE:
to be determined
DEMAND s at trial OTHER JUDGE _ DOCKET NUMBER

 

Check YES onty if demanded in complaint
JURY DEMAND: Kl yes CNo

NOTE: You must also submit at the time of filing the Statement of Relatedness form (FormlH-32).

 
Case 1:20-cv-10836-JPC Document 2 Filed 12/22/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 original L_]2 Removed from [13 remanded [_]4Reinstated or  [_] 5 Transferred from [16 Multtidistrict Li? Appeal to District
Proceeding State Court from Reopened (Specify District) Litigation Judge from
Wt parties re ented Appellate (Transferred) Magistrate Judge
L] a. allp pres Court
b 18 Multidistrict Litigation (Direct File)
. Atleast
U is pro se. Party
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[J1 U.S. PLAINTIFF [7] 2 U.S. DEFENDANT 3 FEDERAL QUESTION L114 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

{Place an [X] in one box for Plaintiff and one box for Defendant}

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [lt []1 CITIZEN OR SUBJECT OF A [13{]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION lié [6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Seketha Wonzer

4109 English Ivy Drive Kevin Dozier

McKinney, Texas 75070 78 Herkimer Street

Collin County Apt 105
Brooklyn, New York 11216
Kings County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

DANIEL HERNANDEZ a/k/a Tekashi 6ix9ine

COURTHOUSE ASSIGNMENT
‘Thereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

  

Check one: THIS ACTION,SHOULD BE ) NED TO: [|] WHITE PLAINS MANHATTAN

DATE Dec. 21, 2020 if) Joseph Tacopina ADMITTED TO PRACTICE iN THIS DISTRICT

AIGRNEY OF RECORD []NO Dec 1994
bq YES (DATE ADMITTED Mo. Yr. )
Attorney Bar Code # jrooa4

RECEIPT #
Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by __Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

 

‘Clear Form Save

 
